United States Court of Appeals
                     For the First Circuit

No. 21-1044

                         JOSEPH B. SHEA,

                      Plaintiff, Appellant,

                               v.

                         PETER MILLETT,

                      Defendant, Appellee,

                        ALM RESEARCH LLC,

                           Defendant.



                          ERRATA SHEET

     The amended opinion of this Court, issued publicly on May
27, 2022, is amended further as follows:

     On page 14, line 22, replace "statue" with "statute."